 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     DAO WEI
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:17-cr-136 KJM
12
                    Plaintiff,
13
     vs.                                               STIPULATION AND [PROPOSED] ORDER
14                                                     MODIFYING DEFENDANT SPECIAL
     DAO ZHONG WEI, and XIU RU LI,                     CONDITIONS OF RELEASE FOR
15                                                     DEFENDANTS DAO WEI AND XIU RU LI
16                  Defendants.

17

18

19

20
            Defendants Dao Wei and Xiu Ru Li, a married couple, are presently released on pre-trial
21

22   conditions after being charged as participants in a conspiracy to manufacture marijuana and other

23   related charges. The parties to this action, Plaintiff United States of America by and through
24   Assistant United States Attorney Roger Yang, Defendant Dao Wei by and through his attorney
25
     Todd D. Leras, and Defendant Xiu Ru Li by and through her attorney Olaf Hedberg, stipulate as
26
     follows:
27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITION
 1         1.   Following a continued detention hearing, held on August 9, 2017, United States
 2
                Magistrate Judge Edmund F. Brennan ordered Dao Wei released on a $50,000
 3
                unsecured bond and various special conditions of release (ECF Docket Entries 51, 52,
 4
                and 53). One condition of release, Special Condition Number 9, required Dao Wei
 5

 6              “to submit to drug and/or alcohol testing as approved by the pretrial services officer.”

 7              (ECF Entry 53). Special Condition Number 9 further required Dao Wei to pay all or
 8
                part of the cost for such testing based on his ability to pay.
 9
           2. Magistrate Judge Brennan ordered Defendant Xiu Ru Li released on virtually
10
                identical conditions at a bail review hearing held on August 14, 2017. (ECF Docket
11

12              Entries 66, 67, and 73). Special Condition 9 of Xiu Ru Li’s Special Conditions of

13              Release, imposing drug/alcohol testing, is identical to the same special condition
14
                imposed on her husband. (Docket Entry 67).
15
           3. Dao Wei and Xiu Ru Li are supervised by Program Development Specialist Tai
16
                Gaskins. Both defendants have tested regularly since their release. Officer Gaskins
17

18              reports that all tests for both defendants have been negative.

19         4. On January 9, 2020, Officer Gaskins contacted the assigned prosecutor and counsel
20
                for Dao Wei and Xiu Ru Li by email. Officer Gaskins inquired as to whether the
21
                parties would agree to removal of the drug/alcohol testing condition provided all
22
                other release conditions remain in full force and effect.
23

24         5. The government and defense counsel have no objection to removal of the

25              drug/alcohol testing condition.
26
           The parties therefore request modification of Special Conditions of Release to remove
27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITION
 1   Special Condition Number 9 relating to drug/alcohol testing as to both Dao Wei and Xiu Ru Li.
 2
     All other general and special conditions of release ordered by United States Magistrate Judge
 3
     Edmund F. Brennan shall remain in full force and effect. Assistant U.S. Attorney Roger Yang
 4
     and Attorney Olaf Hedberg have reviewed this stipulation and proposed order and authorized
 5

 6   Todd Leras to sign it for them.

 7

 8
     DATED: January 23, 2020
 9                                                       By     /s/ Todd D. Leras for
                                                                ROGER YANG
10                                                              Assistant United States Attorney
11
     DATED: January 23, 2020
12                                                       By     /s/ Todd D. Leras for
                                                                OLAF W. HEDBERG
13                                                              Attorney for Defendant
                                                                XIU RU LI
14

15   DATED: January 23, 2020
                                                         By     /s/ Todd D. Leras
16                                                              TODD D. LERAS
                                                                Attorney for Defendant
17
                                                                DAO ZHONG WEI
18

19

20

21

22

23

24

25

26

27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITION
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that Special Condition 9, requiring Defendants Dao Wei (Docket Entry 53) and
 4
     Xiu Ru Li (Docket Entry 67), to participate in drug/alcohol testing and pay for such testing based
 5

 6   on financial ability to pay are eliminated. All other general and special conditions of release

 7   imposed by this Court for Mr. Wei and Ms. Li remain in full force and effect.
 8

 9
     DATED: January 23, 2020
10

11

12
                                                       EDMUND F. BRENNAN
13                                                     UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITION
